ORDER
PER CURIAM.
Appellants, members of Citizens to Incorporate Imperial, appeal from the judgment of the trial court affirming the County Commission of Jefferson County’s (“Commission”) order denying Appellants’ petition to incorporate the City of Imperial. Appellants contend the trial court erred in 1 (1) treating the case as a plenary exercise of its original jurisdiction rather than as a case for direct administrative review under Section 536.150 RSMo. (1994)2 because under the latter approach the court is allowed to examine the entire record of proceedings before the Commission; (2) ruling that the Commission’s order is valid and enforceable because Section 72.130 on which the order is based does not apply in this case; (3) ruling that the Commission’s order is valid and enforceable because Appellants fulfilled the requirements of Section 72.080.1 for incorporating a city; and (4) ruling that the Commission’s order is valid and enforceable because the doctrine of prior jurisdiction gives the Commission exclusive jurisdiction to enforce 72.080.1 and as such the Commission should have ordered an election to be held.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
We affirm the judgment.

. On appeal from a circuit court's review of an administrative decision of an administrative agency, the Court of Appeals reviews the decision of the administrative agency and not that of the circuit court. Binns v. Missouri Div. of Child Support Enforcement, 1 S.W.3d 544, 547 (Mo.App. E.D.1999). We direct counsel to Rule 84.03(3) for the proper form of a point relied on in such a case.


. All statutory references are to RSMo. (1994) unless otherwise noted.